Citation Nr: 1138677	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to service-connected residuals of lymphoma with tender surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for peripheral neuropathy of the upper and lower extremities as secondary to service-connected residuals of lymphoma with tender surgical scar.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA treatment records concerning the Veteran's peripheral neuropathy disorder.  A review of the claims file reveals that no post-service VA treatment records dated after September 2007 have been obtained and associated with the claims file.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment records associated with the Veteran's peripheral neuropathy disorder may be relevant to his claim, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, the Board finds that another VA neurological examination is necessary to determine the nature and etiology of any peripheral neuropathy of the upper and lower extremities, including whether any such disorder is a result of, or have been aggravated by, his service-connected lymphoma, including any treatment and medication that the Veteran received for his lymphoma, and to obtain a complete and detailed rationale to any such medical nexus opinion provided.  The Board finds that a previous June 2007 VA examination to be inadequate in this respect.

In this case, the Veteran asserts that he his peripheral neuropathy resulted from his service-connected lymphoma, including the chemotherapy he received and the medication he took to treat his lymphoma.  See notice of disagreement (NOD) dated in October 2007 and VA Form 9 dated in March 2008.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury." 38 C.F.R. 
§ 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service- connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this respect, the Board acknowledges, as previously noted, that a VA examination was conducted in June 2007 in connection with the Veteran's secondary service connection claim.  At the time of the examination, the June 2007 VA examiner provided a diagnosis of subjective history of peripheral neuropathy of the hands and feet without objective residuals noted at the time of the examination.  He noted that a previous electromyography (EMG) was conducted and was positive for peripheral neuropathy; however, he was unable to locate the EMG report.  He further noted that there was no evidence of peripheral neuropathy on examination in June 2007.  Therefore, he opined that the peripheral neuropathy of the hands and feet was less likely as not a result of, or caused by, the Veteran's previous lymphoma.  

Thereafter, additional VA treatment records were associated with the claims file, including an October 2003 VA EMG study showing that results were suggestive of sensorimotor polyneuropathy and VA treatment records dated from 2005 to 2007 showing complaints of, and treatment for, peripheral neuropathy.  A March 2007 VA treatment record also noted that the Veteran has peripheral neuropathy due to taking vincristine, which is a type of chemotherapy medication that may be used to treat lymphomas.  A September 2007 VA treatment record also noted that vincristine may have effects on the nervous system, which may manifest as a mixed senorimotor neuropathy of the distal type.  Earlier symptoms include sensory changes in the form of paraesthesias, accompanied by impairment and, ultimately, loss of deep tendon reflexes.  In more severe forms, there is impairment of motor function with wrist drop and foot drop, ataxia, gait abnormalities, and occasionally progressive quadriparesis.  

As a result of these additional VA treatment records, the June 2007 VA examiner provided an addendum VA medical nexus opinion in August 2007, in which he changed his diagnosis to peripheral neuropathy of the lower extremities.  However, he nevertheless indicated that the peripheral neuropathy of the lower extremities was less likely as not a result of, or caused by, the Veteran's lymphoma.  The rationale provided was that there was a significant discrepancy in the time of the Veteran's treatment for lymphoma and the development of his neuropathy.

Here, the Board finds both the June 2007 and August 2007 VA nexus opinions to be inadequate as they both failed to address whether or not the Veteran's service-connected lymphoma aggravated his peripheral neuropathy.  As noted earlier, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service- connected.  See Allen, 7 Vet. App. at 446.

More importantly, however, the June 2007 VA examiner appeared to disregard the evidence showing that the Veteran's peripheral neuropathy may be due to the vincristine medication he received for his lymphoma.  He failed to discuss this evidence and provide an opinion as to whether the Veteran's peripheral neuropathy is a result of, or have been aggravated by, his service-connected lymphoma, including any treatment and medication that he received for his lymphoma.  

In this regard, VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he had any relevant treatment at a VA medical center for his peripheral neuropathy.  If so, obtain all pertinent records of any medical treatment for the disabilities dated from September 2007 to the present.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to undergo VA neurological examination, by an appropriate specialist, to determine the nature and etiology of any current peripheral neuropathy in the upper and/or lower extremities.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have peripheral neuropathy in the upper and/or lower extremities?

(b)  If so, is the Veteran's current peripheral neuropathy of the upper and/or lower extremities at least likely as not proximately due to, or the result of, his service-connected lymphoma, including any medication or treatment he received for the lymphoma, including vincristine?

(c)  Alternatively, if the VA examiner finds that the Veteran's peripheral neuropathy is not due to his service-connected lymphoma, including any medication or treatment received for the disease, the VA examiner is requested to state whether the Veteran's peripheral neuropathy is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected lymphoma, including any medication or treatment he received for the lymphoma, including vincristine?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed peripheral neuropathy.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

3.  Readjudicate the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities as secondary to the service-connected residuals of lymphoma with tender surgical scar in light of the VA examination and any additional evidence received since the March 2008 statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veterans and his representative must be given an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


